 



EXHIBIT 10.108
BENEFIT ADMINISTRATION FOR THE SELF-EMPLOYED
VENDOR AGREEMENT
This Agreement is made as of January 1, 2005 (“Effective Date”) by and between
Specialized Association Services, LTD, with offices at 3801 William D. Tate,
Suite 800, Grapevine, TX 76051 (“SAS”) and BENEFIT ADMINISTRATION FOR THE
SELF-EMPLOYED with offices at 601 Visions Parkway, Suite B, P.O. Box 37, Adel,
IA 50003 (“Vendor”).
Section I. Responsibilities of Vendor

  A.   Vendor agrees to offer “Product” as described in Addendum I, to members
of associations serviced by SAS and set forth in Addendum II, which associations
are hereinafter referred to as “Clients.” Vendor agrees to offer Product through
Clients or directly to members of Clients. Vendor shall have no obligation to
process for a Member of a Client until said Member (1) satisfies Vendor’s
underwriting standards as established by Vendor’s Credit Department and (2) upon
approval by Vendor’s Credit Department, executes the then current merchant
agreement without material modification or material additions thereto. Vendor
agrees to offer Product in accordance with the Product Discount Schedule and
other provisions set forth in Addendum I.     B.   Each month Vendor agrees to
provide SAS in a mutually agreeable format, with a report on Product usage for
each Client during the preceding month. This report is due to SAS on the 15th of
each month. Failure to supply this report in an accurate and timely manner will
be considered a breach of this Agreement.     C.   Vendor agrees to provide SAS,
as mutually agreed by the parties, with ad copy, photos and/or illustrations as
reasonably needed by Clients for promotion in printed or electronic media. SAS
and/or Client may determine the placement, usage and size of any ad copy,
photos, or illustrations submitted by Vendor for promotional purposes upon
Vendor’s prior written consent, which consent will not be unreasonably withheld.
    D.   Vendor agrees to provide toll-free telephone access number(s) as set
forth in Addendum I for use by Clients and members of Clients.     E.   Vendor
agrees to provide fulfillment and other materials to Clients and members of
Clients as set forth in Addendum I and as SAS and/or Clients may reasonably
request from time to time and as mutually agreed to by Vendor.     F.   Vendor
agrees to take necessary steps to resolve any and all oral and written
complaints from members of Clients regarding Product in a timely manner. Vendor
further agrees to promptly send copies to SAS of any and all such written
complaints and Vendor agrees to inform SAS when and how each written complaint
was resolved.

 



--------------------------------------------------------------------------------



 



Section II. Responsibilities of SAS

  A.   SAS agrees to pay Vendor by the 20th of each month for previous month
services as outlined in Addendum I.     B.   SAS agrees to refer Clients and
members of Clients to Vendor.     C.   SAS agrees to preserve in its files all
original ad copy, photos and illustrations provided by Vendor for promotional
purposes. Such materials shall be maintained by SAS for use in Client
catalogues, brochures, websites and other publications used to promote Product.
Upon any termination of this Agreement, all such original materials shall be
promptly returned to Vendor.     D.   If SAS’s right to service any Client is
terminated for any reason, SAS shall notify Vendor and after thirty (30) days
from Vendor’s receipt of said notice, such Client shall be deemed deleted from
Addendum II.

Section III. Confidentiality
Neither Vendor, SAS, nor their respective officers, directors, employees, or
agents shall disclose the terms of the Agreement to any unaffiliated third party
without the written consent of the other party, except as required by law.
Except as set forth in this Section III, each party agrees that it will not
publish, communicate or disclose any membership list, names, addresses or phone
numbers of members, database or other confidential documents or information
concerning the business, goods, or services of the other party, including any
association directly or indirectly serviced by SAS, furnished to such party in
connection with this Agreement (collectively “Confidential Information”). Each
party agrees that it shall not use in any way for its own account or the account
of any third party, nor disclose to third party, any such Confidential
Information revealed to it by the other party for any purpose other than to
carry out its express rights and obligations under this Agreement. Each party
shall protect the other party’s Confidential Information from disclosure or
misuse with the same degree of care it uses to protect its own Confidential
Information of a similar nature, but in no event with less than reasonable care.
This Section III shall survive any termination of this Agreement.
Section IV. Communications from Regulatory Agencies
If SAS or Vendor (hereinafter the “Receiving Party”) receives any inquiry from
any administrative authority, which in SAS’s or Receiving Party’s sole opinion
requires the other party’s cooperation in responding, then, within thirty
(30) days of SAS or Receiving Party mailing notice thereof to the other party,
the other party must provide such assistance as may be reasonably requested by
SAS or Receiving Party in responding to such inquiry, including but not limited
to, providing SAS or Receiving Party with a written response as to the other
party’s knowledge of the matter of inquiry.
Section V. Term and Termination

  A.   The term of this Agreement shall be for a period commencing on the
Effective Date and continuing until December 31, 2005 or unless otherwise
modified or terminated as provided in this Agreement. This Agreement shall renew
for One (1) Year calendar term unless terminated by either party on or before
October 1st of the current year.

 



--------------------------------------------------------------------------------



 



  B.   Either party may immediately terminate this Agreement by Written notice
to the other party, of the other party breaches a material provision of this
Agreement and the breach has not been cured within thirty (30) days of receipt
of notice of such breach or Specialized Association Services determines that the
product is no longer a viable benefit to our customers. Either party may also
terminate this Agreement by written notice to the other party in the event that
either party becomes or is declared bankrupt.     C.   Upon termination of this
Agreement, Vendor shall cease any solicitation of existing Clients and/or their
respective Members for products or services substantially similar to the Product
provided by Vendor under this Agreement. Nothing in this Agreement shall prevent
Vendor from soliciting existing Clients and/or their respective Members for
other financial products or services offering through Vendor (as long as such
other products and services are not substantially similar to the Product offered
under this Agreement) nor shall Vendor be prohibited from continuing to service
existing Clients and/or their members who elect to continue to use the Product
offered under this Agreement with Vendor, in which case Vendor shall comply with
Paragraphs (B) and (F) of Section I.     D.   Upon any termination of this
Agreement each party shall return to the other party all copies of the other
party’s Confidential Information and erase the other party’s Confidential
Information from its data bases except such information as is necessary to
continue to service those members to whom Vendor is permitted to continue
limited sales pursuant to Paragraph (C) of this Section V.

Section VI. Miscellaneous Provisions

  A.   INDEMNIFICATION AND HOLD HARMLESS — Vendor agrees to indemnify and hold
harmless SAS and CLIENTS for all costs, expenses and attorney fees SAS may incur
in recovering from Vendor any property or belonging to or due SAS. Vendor agrees
to indemnify and hold harmless SAS for any claim, loss, cost liability or
expense (including attorney fees), which SAS may incur, resulting from Vendor’s
Product or Vendor’s breach of this AGREEMENT, violation of any law, regulation
or court order. SAS agrees to indemnify and hold harmless Vendor for all costs,
expenses and attorney fees Vendor may incur in recovering from SAS any property
or belonging to or due Vendor. SAS agrees to indemnify and hold harmless Vendor
for any claim, loss, expense (including attorney fees), cost or liability, which
Vendor may incur, resulting from SAS’s breach of the AGREEMENT, violation of any
law, regulation or court order.     B.   GOVERNING LAW JURISDICTION — This
Agreement shall be governed by and shall be construed in accordance with the
laws of the State of Texas, excluding its conflict of laws provisions. The
parties agree that all controversies that may arise between Vendor and SAS
concerning any transaction or the construction, performance or breach of this
Agreement, including any controversy over whether an issue is arbitral, shall be
determined by arbitration. Any arbitration under this Agreement shall be
conducted before an arbitration panel of the American Arbitration Association
(“AAA”) and shall be conducted in the State of Texas.     C.   WAIVER AND
REMEDIES — The failure of either party to enforce at any time for any period for
any provision of this Agreement shall not be construed to be a waiver of such
provision or of the right of such party to thereafter enforce such provision,
nor shall any single exercise of any right or remedy hereunder preclude any
other or future exercise thereof

 



--------------------------------------------------------------------------------



 



      any right or remedy. In the event any party hereto breaches or threatens
to breach any provisions of Section III, then, the other party, in addition to
any other remedies it may have at law, shall be entitled to immediate injunctive
relief without the necessity of bond to prohibit such breach or threatened
breach, it being acknowledged by the parties hereto that an adequate remedy at
law does not exist for protection of the party’s interests with respect to such
provisions and in the event of litigation, the prevailing party shall be
entitled to recover reasonable attorney fees and court costs from the
non-prevailing party. Remedies provided herein are cumulative and not exclusive
of any remedies provided at law.     D.   INDEPENDENT CONTRACTOR — The parties
hereto are independent contractors. Neither party shall have the right or power
to enter into any agreement or commitment in the name or on behalf of the other
party. Nor otherwise obligate or bind the other and neither of them shall hold
itself out as having any authority to do so. It is understood that this
Agreement does not give SAS the power or the right to control the material
details of the work Vendor performs in connection with this Agreement and Vendor
has the sole and exclusive power and right to control the details of Vendor’s
work.     E.   INVALIDITY — If any provision of this Agreement is held by a
court of competent jurisdiction to be contrary to law, then such provisions
shall be construed, as nearly as possible, to reflect the intentions of the
parties hereto with the other provisions remaining in full force and effect.    
F.   NOTICE — Any notice to be given to the other party shall be in writing and
shall be deemed to be given if (i) delivered by telecopy with a record of
receipt, (ii) mailed by certified mail return receipt requested or (iii) sent by
prepaid overnight courier, with a record of receipt requested. If to SAS, at
3801 William D. Tate, Suite 800, Grapevine, TX 76051; Attention: Ralph Wolfe; if
to Vendor, at 601 Visions Parkway, Suite B, P.O. Box 37, Adel, Iowa 50003;
Attention: Terry Harrington. Each party may change its address by written notice
to the other.     G.   ENTIRE AGREEMENT; AMENDMENT — This Agreement constitutes
the entire Agreement between the parties with respect to the subject matter
hereof and supersedes all prior understandings, Agreements and arrangements
between the parties. No amendment or modification of this Agreement shall bind
either party hereto unless made in writing and signed by both parties, except to
the extent SAS may amend Addendum II pursuant to Section II, paragraph C.
Neither Vendor nor SAS may assign this Agreement without the prior written
consent of the other party, which consent will not be unreasonably withheld,
delayed or denied.     H.   HEADINGS — The section and subsection headings in
this Agreement are solely for the purpose of reference and shall not in any way
affect the meaning or interpretation of this Agreement.     I.   LIABILITY — SAS
will not have any liability for charge-backs and losses which are the direct
result of any processing agreements, except to the extent to which SAS has
assumed full liability for approval of such account(s), in writing, executed by
a duly authorized officer of SAS.

 



--------------------------------------------------------------------------------



 



IN WITNESS OF THE PROVISIONS OF THIS AGREEMENT AS SET FORTH ABOVE, this
Agreement has been duly executed and delivered by the duly authorized
representatives of the parties herein as of the day and year first above
written.

              BENEFIT ADMINISTRATION FOR THE SELF-EMPLOYED   SPECIALIZED
ASSOCIATION SERVICES, LTD
 
           
BY:  /s/ TERRY HARRINGTON
11-15-04   BY:  /s/ RALPH WOLFE 11-20-04      
Terry Harrington
  Date   Ralph Wolfe   Date
PRESIDENT
      CFO    

 